Citation Nr: 9915642	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with history of psyphysiological 
gastrointestinal reaction, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose A. Juarvez


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
an increased evaluation for his service-connected anxiety 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant's service-connected generalized anxiety 
disorder is primarily manifested currently by complaints of 
constant nervousness and anger, sleep disturbance, insomnia, 
low frustration level and isolationism; and by objective 
findings on mental status examination of adequate affect; 
full orientation; relevant, coherent and logical speech; no 
evidence of hallucinations or delusional ideas; and grossly 
preserved memories.  During both VA psychological evaluation 
in October 1996, and psychiatric examination by Board of 
three psychiatrists in February 1997, the veteran was also 
noted to have a poorly cooperative attitude with negative, 
angry, hostile behavior which had a strongly voluntary 
component.


CONCLUSION OF LAW

The criteria for an increased evaluation for generalized 
anxiety disorder with history of psyphysiological 
gastrointestinal reaction, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Pt. 4, Diagnostic Code 
9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1994); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
VA, he established a well-grounded claim for an increased 
rating).

Background

A review of the record reveals that the veteran was inducted 
into the United States Army at the age of 20 years and served 
on active duty in the Army from January 1966 to January 1968.  
Service induction examination report dated October 1965, 
noted a prior gastrointestinal abnormality, identified as 
"varicocele left".  The veteran's examination report at 
separation dated November 1967, recorded no psychiatric 
disorder or disability; however the medical history report 
also dated November 1967, noted "rare pressure pain in the 
chest" which was unrelated to exertion, as well as 
"palpitations with nervousness", "excessive worry", 
"insomnia" and "nerves".  The veteran was also noted to 
have a history of tumor of questionable etiology in the right 
lower quadrant, removed by surgery, with no sequelae.

In July 1968, the veteran submitted a claim for service 
connection for "stomach trouble" which allegedly began 
about a month prior to service discharge with left-sided 
chest pain.

On VA gastrointestinal examination of September 1968, the 
veteran was diagnosed to have trichuriasis with eosinophilia.  
On VA psychiatric examination of September 1968, the veteran 
complained of "stabbing" pain on left side of chest 
occurring when he became nervous, especially while driving.  
He also complained of "stabbing pains in the epigastrium" 
which had continued despite treatment for parasites.  He was 
currently employed as a salesman of household goods which 
involved travel throughout Puerto Rico.  He was described as 
thin and asthenic, rather passive and unspontaneous.  He was 
well oriented and answered questions quite adequately, 
relevantly and coherently.  Affect showed a tendency to 
overcontrol emotion.  Moderate underlying anxiety was 
present.  Thought content was free from ideas of reference, 
delusions and other abnormal mental trends.  Insight was 
superficial; judgment was not severely impaired.  The final 
diagnosis was:  anxiety reaction, chronic, with 
psychophysiologic gastrointestinal features.

Thereafter, by rating decision of March 1969, the veteran was 
awarded service connection and assigned a 30 percent 
disability rating for "anxiety reaction, chronic, with 
psychophysiologic GI features, with chest pain."

VA psychiatric examination report dated December 1973, showed 
the veteran was married, with one child, and continued to 
work as a salesman with the same company.  He complained that 
he was often very nervous and tense, could not keep his 
impulses and emotions well under control, and suffered from 
headaches, epigastric pains and depression.  Examination 
revealed an individual in good contact, attentive and 
cooperative; however, he did show vegetative signs of 
anxiety, moderate in degree.  His general mood was anxious 
and moderately depressed.  He complained of sleep disturbance 
and occasional nightmares.  The veteran's speech was normal, 
relevant and coherent; his thinking, logical and realistic.  
There were no aberrations in perception and cognition.  He 
showed mildly depressive features.  His anxiety was the 
"free-floating type" which he tried to alleviate by 
somatization, but without much success.  Only his ability for 
mental concentration was diminished.  Insight was superficial 
but judgment was good.  The diagnosis was:  moderate anxiety 
neurosis, chronic with somatization and depressive features.  
Psychiatric treatment was recommended.

In September 1980, a statement was received from the 
veteran's fee-basis psychiatrist, Dr. J. Juarbe.  He 
indicated he had been treating the veteran since February 
1980.  He described the veteran as "always very much 
unstable"; as "not understanding what is explained to 
him"; forgetful; ambivalent toward wife; quarrelsome and 
argumentative; having wondering attention and low frustration 
level; and inability to cope with orders.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  The 
psychiatrist further opined that the veteran's working 
capacity was severely impaired and substantial improvement 
was unlikely.

Thereafter, by rating decision of April 1981, the veteran's 
disability rating was increased from 30 to 50 percent for 
anxiety neurosis with depression and psychophysiologic 
gastrointestinal reaction.  

VA examination report dated February 1984, noted the veteran 
came alone, without companion, and was examined directly.  He 
appeared tense but cooperative and in good contact with 
reality.  He was married with two children, ages 13 and 9.  
He had worked for the past 12 years as a salesman for the 
Hershey Company.  He complained that he felt tense and 
occasionally had difficulty relating with people because of 
his low tolerance.  He complained of frequent episodes of 
diarrhea and a lot of GI complaints as well as frequent 
nightmares.  He continued to be followed by Dr. Juarbe 
through the VA fee basis program and currently took valium as 
well as Dalmane at night.  Mental status examination found 
him to be spontaneous, coherent, relevant and well organized.  
The VA examiner found no evidence of any thought disorder, 
fugue of ideas, obsessive ideation, or perceptive disorder.  
He was well oriented.  Concentration was rather "flighty" 
but judgment was fairly good.  No depressive signs were 
detected in mood.  The diagnosis on Axis I was:  generalized 
anxiety disorder.

By rating decision of May 1984, the veteran's disability 
rating was subsequently decreased from 50 to 30 percent 
disabling for generalized anxiety disorder with history of 
psychophysiological gastrointestinal reaction.  The 30 
percent rating has remained in effect to the present time.

Report from the veteran's fee basis psychiatrist dated March 
1985, showed continued diagnosis of schizophrenia with poor 
prognosis.

VA examination report dated September 1985, noted the veteran 
was markedly anxious and restless, especially at the 
beginning of the interview.  As the interview progressed he 
seemed to calm himself somewhat.  He stated that he kept 
things to himself and at times exploded violently when he 
couldn't take it any longer.  He described sudden bouts of 
anger, was hypertensive and very intolerant to noises.  He 
had persistent insomnia and nightmares of violent content; 
experienced persistent GI disturbances, specially vomiting.  
Frustration tolerance was very low.  Objectively, mental 
status examination revealed no evidence of thought disorder 
in process or content.  No perceptual disorders were present.  
Affect was adequate to emotional content, although somewhat 
labile.  Mood was of anxiety and depression.  The examiner 
found the veteran to be well oriented and memory grossly 
preserved.  Judgment was fair to poor; insight was poor.  The 
diagnosis on Axis I was: generalized anxiety disorder with 
moderate to moderately severe impairment.  Furthermore, the 
VA examining psychiatrist specifically commented that the 
veteran's symptoms did not fulfill the criteria for a 
diagnosis of schizophrenia.  

In 1994, the veteran requested an increased rating for his 
service-connected psychiatric disorder.  With his claim, he 
submitted copies of interim summary reports from Dr. Juarbe, 
a copy of his application for disability benefits with the 
Social Security Administration (SSA), and a copy of the award 
letter from SSA, finding him disabled and awarding him 
disability benefits from December 1993.

Interim treatment summary reports from Dr. Juarbe, dated 
January 1992, April 1993, and August 1993, show continued 
principal diagnosis of schizophrenia, chronic, 
undifferentiated type.  Objective findings included 
inappropriate affect, poor judgment, ambivalence toward wife, 
wondering attention, talkative, anxious, low tolerance.  Each 
report noted the veteran was a poor candidate for vocational 
rehabilitation and was in need of indefinite psychiatric 
treatment.

The copy of the veteran's application for SSA disability 
benefits, dated December 1993, indicated he completed the 
form himself.  On the application he noted that he was 
disabled due to an "emotional condition from years back".  
He indicated that even though he had been feeling sick for a 
long time, he had continued working until he finally stopped.  
He believed he was currently unable to work because he felt 
very anxious most of the time, would get very excited, 
couldn't tolerate noise, and had trouble sleeping.  

The copy of Dr. Juarbe's psychiatric medical report for SSA 
disability benefits, dated March 1994, indicated that he had 
seen the veteran on a monthly basis since 1976.  He described 
the veteran has poorly productive with ambivalence toward 
wife, with low tolerance and low frustration levels.  The 
veteran was easily distracted.  He displayed inappropriate 
affect - silly and inappropriate laughing.  He had poor 
insight and judgment.  He became unable to work in July 1992.  
His mental disorder affected his work because he had no 
tolerance level and faulty interpersonal relations.  On last 
examination in March 1994, the veteran appeared silly with 
inappropriate laughing, stuttering, high pitch tone of voice, 
blocking, sometimes incoherent; he had inappropriate affect 
and anxious mood.  His memory was poor with a poor and 
wondering attention span.  Again the diagnosis was 
schizophrenia, chronic, undifferentiated type, with very poor 
prognosis.  

A letter from the SSA dated May 1994, indicated that the 
veteran was found to be permanently disabled as of date of 
August 1992, and awarded SSA disability benefits from date of 
application in December 1993.  It appears from the record, 
that the SSA award was primarily based on Dr. Juarbe's 
report.

The veteran was subsequently examined again by a VA 
psychiatrist for compensation purposes in August 1995.  On 
the detailed examination report, it was noted that he 
appeared alone for the examination, without companion, and 
was examined directly.  He gave a history of being followed 
by Dr. Juarbe and taking Perphenazine and Restoril.  He had 
not worked for over a year; previously he was a salesman for 
Hershey Company.  He complained of anxiety, low tolerance 
level, irritability, forgetfulness.  The examiner noted that 
the veteran was dressed appropriately and well groomed with 
appropriate posture and gait.  On mental status examination, 
affect was deemed to be appropriate.  The veteran expressed 
himself freely, relevantly, and coherently; he was 
spontaneous and well organized with no thought disorder 
evident.  Anxiety was present but there was no evidence of 
depression, suicidal ruminations, or perceptive disorder.  He 
was well oriented and memories were preserved.  Retention, 
recall, intellect, and sensorium were clear.  His judgment 
was not impaired.  The diagnosis on Axis I was: generalized 
anxiety disorder.  The examining psychiatrist assigned the 
veteran a score of 80 on the Global Assessment of Functioning 
(GAF) Scale from 1 to 100 (superior functioning).

A brief interim treatment summary report from Dr. Juarbe, 
also dated August 1995, noted the veteran was "always found 
to be always loose in his ideation with scanty production".  
He was also noted to have low tolerance and low functional 
levels with no socialization and unpredictable responses.  
The August 1995 treatment summary also contained the 
statement, as found in all previous interim summaries, that 
the veteran was not considered a candidate for vocational 
rehabilitation and was in need of indefinite psychiatric 
treatment.

A letter from the general manager of Hershey Foods, dated May 
1996, indicated that the veteran had been employed for 21 
years with that company.  During this period of employment, 
the veteran's emotional condition had progressively worsened.  
There had been a number of complaints from the company's 
clients with regard to the veteran's aggressive attitude.  
There had also been complaints as to the veteran's negligent 
and aggressive driving while operating a company truck which 
had also resulted in occasional accidents and traffic jams.  
For these, and other unspecified reasons, the decision was 
made to dismiss the veteran.

The veteran's former employer also completed and submitted a 
VA Form 21-4192, "Request for Employment Information in 
Connection with Claim for Disability Benefits", dated June 
1996, which indicated the veteran was employed with Hershey 
Chocolate Company from September 1971 to August 1992.  It was 
further indicated that the veteran "resigned" in August 
1992 and received a lump sum payment at time of termination.

The veteran was afforded a personal hearing at the RO in May 
1996.  The veteran chose to remain outside the hearing room 
while his fee-basis psychiatrist, Dr. Juarbe, testified on 
his behalf.  Dr. Juarbe testified that he had been treating 
the veteran since 1976, seeing him once, sometimes twice, a 
month.  During that time period he had been employed for 
approximately 20 years for Hershey Chocolate Company.  In 
June 1991 he was dismissed because of many incidents with 
customers and supervisors.  He was offered a sum of money to 
leave voluntarily or he would be terminated; his wife decided 
they should take the payment and she, herself, went in and 
accepted the money.

Dr. Juarbe further testified that when the veteran was unable 
to find other employment, he (the doctor) recommended that he 
apply for SSA disability benefits.  The subsequent award of 
benefits was based solely on the medical evaluation report 
and treatment records submitted by Dr. Juarbe.  The veteran 
was never examined by a SSA physician.  

Dr. Juarbe also testified as to the differing diagnoses 
assigned the veteran's condition.  He felt that the diagnosis 
of anxiety neurosis was incorrect.  He believed that the 
diagnosis in August 1995 by the VA psychiatric examiner was 
based on approximately a five-minute interview with the 
veteran' whereas, his (Dr. Juarbe's) opinion was based on a 
20 year relationship with the veteran.  His diagnosis 
remained chronic undifferentiated type schizophrenia which 
had increased in severity specifically since the veteran's 
employment had terminated.  He agreed with the VA examiner's 
objective findings that the veteran was not hallucinating, 
was logical, and did not have any thought disorders.  
However, Dr. Juarbe believed he did meet the primary symptoms 
of schizophrenia in that the veteran had a very inappropriate 
affect, no interpersonal relations, very poor concentration, 
isolated himself and was very ambivalent towards his wife.  
He also had very, very low tolerance and frustration 
thresholds.  

Dr. Juarbe also indicated that he had spoken to the veteran's 
wife, children, a neighbor who was also his patient, and one 
of the veteran's former supervisors.  The veteran was 
currently taking Trilafon, an antipsychotic, 16 mg twice a 
day and Restoril, a hypnotic, 30 mg at bedtime.  Recently he 
did not have as many psychophysiologic complaints; currently 
he seemed to be becoming depressed.  He had never taken any 
medication for an anxiety disorder.  Dr. Juarbe concluded 
that the appropriate GAF score for the veteran's current 
level of functioning would be a 30; that the veteran's 
psychiatric condition continued to deteriorate; and that he 
was unable to work and was not a candidate for vocational 
rehabilitation.

The VA hearing officer subsequently requested further 
development in light of the differences in the medical 
findings and diagnosis expressed by Dr. Juarbe in his interim 
reports and May 1996 testimony and the objective findings and 
diagnosis expressed by various VA psychiatrists who had 
examined the veteran for compensation purposes.  

The veteran was thereafter seen by a VA psychiatrist in 
September 1996.  It was noted that a field survey and 
psychological evaluation, as requested by the RO, had not yet 
been accomplished.  When those were completed, the veteran 
was to be examined by a board of three psychiatrists.  A 
brief interview was conducted by the VA psychiatrist at that 
time with the veteran, by himself.  He indicated that he had 
worked for Hershey for 21 years until he was dismissed 
because of problems with the clients.  When questioned 
further as to whether he might have resigned at the company's 
request, he stated he had this "blocked in my mind and I 
can't remember anything."  The veteran described himself as 
isolated, angry, irritable and engaging in social drinking.  
Objectively, the veteran presented as a very angry person, 
very poorly tolerant to frustration.

The veteran was subsequently afforded a VA psychological 
assessment in October 1996.  The examining psychologist's 
report noted that the evaluation was based on the following 
instruments: BARSIT, BenderGestalt, BenderGestalt Memory, 
Projective Drawings, Sentence Completion, MMPI-2, and 
Clinical Interview.  It was further noted that the veteran 
was "grudgingly cooperative and showed much resistance to 
the required tasks.  At times, he was somewhat hostile and 
rapport appeared to be variable."  When questioned about his 
early retirement, the veteran explained that he used to have 
difficulty following his supervisor's orders because he was 
convinced that his own way of making a given display at a 
store was better.  The veteran also related how, when driving 
the company truck, his anxiety would increase and he would be 
unable to proceed down the street.  When pressured by cars 
behind him, he would proceed and literally crash into cars on 
both sides of the street.  

The October 1996 VA psychological assessment report noted 
that the BARSIT estimated his intellectual productivity to be 
within the mentally defective range with an IQ of 68; however 
this IQ was not considered to be a good estimate of his true 
intellectual productivity.  The BenderGestalt were also 
executed rapidly and carelessly and thus their interpretation 
was highly speculative.  These did reflect the disorganizing 
presence of anxiety; however, give the veteran's poor test 
taking attitude, this could not be interpreted as a clear 
sign of short-term visual memory difficulties.  The MMPI 
validity scales suggested a tendency to over-report.  Other 
validity indexes suggested an unusual response pattern 
plagued with inconsistencies which rendered the results of 
this test not interpretable.  Results of other tests, less 
susceptible to manipulation, suggested disorganizing presence 
of anxiety.  The examining psychologist concluded that:  
"[o]n the basis of the test results of this evaluation it is 
impossible to arrive at a diagnostic impression with any 
reasonable degree of confidence.  However, the possibility of 
an Anxiety Disorder, more specifically Panic Attacks with 
Agoraphobia is strongly suggested and warrants further 
evaluation."

A VA Social and Industrial Field Survey report dated December 
1996, indicated that the veteran and two of his neighbors 
were interviewed at home.  When the examiner first arrived 
unannounced at the veteran's home, he was not home.  He 
arrived approximately 10 minutes later, carrying several bags 
and wearing old paint-stained clothes.  The veteran stated 
his main complaint was feeling nervous and suffering 
insomnia.  He stated that he reacts negatively under stress 
and gave the example of how, while driving, he becomes 
explosive when some one cuts him off.  He claimed not to 
remember anything else about his symptoms.  He used spare 
time staying busy at home painting, mowing the lawn and doing 
odd jobs.  Socially, he admitted that he conversed sometimes 
with a few of his neighbors but was not involved in any 
social activity.  

At the VA field examiner's request, the veteran showed him 
his current prescribed medications.  He displayed two 
medication containers:  one labeled Tenazepan, 30 mg; and one 
labeled Perphenazine, 16 mg.  Both containers were observed 
to be dated September 27, 1996, and it was further noted that 
the container of Perphenazine appeared full.  

Of the two neighbors interviewed, one informed the examiner 
that the veteran was a friendly person who helps his 
neighbors if asked.  This person also stated that the veteran 
converses with his neighbors and was observed to have good 
behavior at home and in the community.  The veteran's 
relationship with his wife was described as adequate.  The 
other neighbor informed the examiner that the veteran did not 
converse much but was willing to help others if asked.  He 
was observed to keep busy at home doing all kinds of chores.  
When he was not at home it was believed that he traveled with 
his wife when she went out to work as a salesperson.  No 
abnormal behavior was reported by either person interviewed.

In February 1997 the veteran was examined by a board of three 
VA psychiatrists.  It was noted that their report was based 
on a thorough review of all of the medical evidence in the 
claims folder as well as an interview with the veteran.  It 
was also noted that the veteran was very uncooperative and 
angry during the interview.  He was given ample time to speak 
about himself, his symptomatology, and history; however, he 
was very negativistic.  The veteran's main complaint was that 
he was nervous and angry all the time; he claimed that he 
remained isolated at home and was not involved in any 
activity.  As to his former drinking habits, he stated that 
he still had a few beers.  

On mental status examination in February 1997, the veteran 
was found to be in good contact with reality and "very well 
aware of the interview situation."  There were strong 
voluntary components in his observed behavior:  he was angry, 
hostile, negativistic about the whole interview, exhibited a 
poorly cooperative attitude, and seemed "annoyed" at the 
questions.  However, although his responses were brief, they 
were "relevant, coherent and logical."  It was further 
noted that he never made any mention of any kind of 
hallucinatory experiences or delusional ideas.  He was not 
suicidal or homicidal.  The affect displayed was deemed 
adequate to the emotional content.  The mood was tense, angry 
and guarded.  He was fully oriented.  Memory was grossly 
preserved.  Intellectual functioning was average.  Judgment 
was fair, but insight was very poor.  The examining 
psychiatrists concluded that:

It is the unanimous opinion of the 
members of this Board, that the symptoms 
presented and observed in this veteran, 
the history that we see in his record and 
the report of the Psychological 
Examination, fail to confirm the presence 
of a psychotic disorder (This was already 
stated in Psychiatric Evaluation of 
August 10, 1995).

The final diagnosis was:  

Axis I:  Generalized Anxiety Disorder.
Axis II:  None.
Axis III:  None
Axis IV:  Psychosocial stressors not 
specified.
Axis V:  GAF 70

The Board notes that "Axis V is for reporting the 
clinician's judgment of the individual's overall level of 
functioning.  The general assessment functioning scale is 
between 1 and 100. Diagnostic and Statistical Manual of 
Mental Disorders 30 (4th ed. 1994) [hereinafter DSM-IV]."  
Baker v. West, 11 Vet. App. 163 at 165 (1998).

ANALYSIS

In evaluating the veteran's request for an increased rating 
for his service-connected anxiety disorder, the Board 
considers the medical evidence of record.  In so doing it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Id.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet.App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1996).  In Francisco v. Brown, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Furthermore, reports of examination are to 
be interpreted in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. §§ 4.2, 4.6 (1998).

In determining the level of disability for a mental disorder, 
the VA must consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The VA must assign an evaluation based on all the 
evidence of record that bears on the veteran's occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a), (b) (1998).  

The veteran's service-connected psychiatric disability is 
currently rated under Diagnostic Code 9400 (generalized 
anxiety disorder) of the VA Schedule for Rating Disabilities.  
Under the schedular criteria currently in effect, generalized 
anxiety disorder is rated in accordance with the general 
rating formula for mental disorders.  The applicable criteria 
provide that a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Pt. 4, Diagnostic Code 9400 (1998).

Initially, the Board notes that while it certainly would not 
presume to offer a medical opinion as to which diagnosis is 
appropriate for the veteran's service-connected psychiatric 
disorder, the overwhelming preponderance of the medical 
evidence of record shows a consistent diagnosis of an anxiety 
disorder supported by findings related to the listed 
diagnostic criteria in the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM) in effect at the time of the 
diagnosis.  The VA examination reports through the years 
consistently show this diagnosis with objective findings and 
references to psychiatric criteria to support that diagnosis.  
This is also the diagnosis suggested by the veteran's recent 
psychological evaluation in October 1996, as well as the 
unanimous diagnosis reached by the VA Board of three 
psychiatrists in February 1997.  Thus, the Board finds that 
the preponderance of the evidence shows that the veteran's 
service-connected disability is correctly evaluated as 
anxiety disorder - not, schizophrenia.

The Board further finds, after careful review of all the 
evidence of record, including the veteran's entire medical 
history, that an increased evaluation is not warranted for 
the veteran's service-connected anxiety disorder.  In 
reaching this determination the Board has given careful 
consideration to the testimony and the brief written interim 
treatment summaries of Dr. Juarbe which would seem to 
indicate that the veteran is incompetent and severely 
impaired by his psychiatric symptoms.  However, after a 
chronological review of the veteran's psychiatric examination 
reports, and with careful attention to the findings of the 
recent VA Social & Industrial Field Survey report dated 
December 1996, the psychological assessment dated October 
1996, and the February 1997 addendum to the September 1996 VA 
examination report, the Board does not find this to be the 
case.  

Rather, the Board finds that the veteran's current 
psychiatric symptomatology seem to warrant at most a 30 
percent disability rating.  Specifically, the Board notes the 
essentially normal findings of the mental status examination 
of the VA Board of three psychiatrists in February 1997, as 
well as the findings of the September 1996 examination and 
August 1995 VA psychiatric examination.  The Board has also 
given careful consideration to the lay observations of the 
veteran's neighbors, recorded in the December 1996 VA field 
survey, that the veteran exhibited no abnormal behavior, did 
go out into the community, did converse with neighbors, and 
had an apparently functional relationship with his wife.  

The Board does not doubt the credibility and sincerity of the 
veteran's fee basis psychiatrist as to his observations of 
the veteran's behavior.  However, the Board notes that there 
seems to be a consistent voluntary component to the veteran's 
observed behavior and reported symptoms on psychiatric 
examination, as noted by the VA psychiatric examiners and in 
the interpretation of the results of the battery of 
psychological tests administered in October 1996.  The fact 
that the neighbors have observed no abnormal behavior also 
supports this finding.  The Board also notes that the veteran 
was not offered nor did he apparently attempt to obtain any 
form of disability/medical retirement from his former 
employer.  Rather, the facts show that he accepted a lump-sum 
financial compensation for his resignation.  Thus, while 
there were some apparent conflicts between the veteran and 
both supervisors and customers, it appears that these too had 
a voluntary component.  

Finally, the Board notes that the current objective findings 
recorded on VA examinations of August 1995, September 1996 
and February 1997 do not support an increased 50 percent 
rating.  Specifically, there is no evidence of symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  (See 
also discussion above as to veteran's prior work and current 
social relationships).  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim for an increased disability 
evaluation in excess of the currently assigned 30 percent 
rating for the veteran's service-connected generalized 
anxiety disorder with history of psyphysiological 
gastrointestinal reaction.


ORDER

An increased evaluation for generalized anxiety disorder with 
history of psyphysiological gastrointestinal reaction, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


